Title: To John Adams from André Jean La Rocque, 18 November 1793
From: Rocque, André Jean La
To: Adams, John


				
					Monsieur
					newyork ce 18. novembre 1793.
				
				je suis arrivé à new-york, le 4 de ce mois. je viens d’y Rencontrer M Bansel; et j’ai appris, de lui même, que la lettre que j’ai eu l’honneur de vous ecrire et les Brochures qui lui etoient jointes, vous sont parvenues. Les dificultés, que la République francoise met à la sortie des Personnes qui sont sur son territoire, me faisoient douter que le porteur voulut courir le Risque de passer cette lettre avec lui, quoi que je l’eusse signée de mes nom et qualité, et que le cachet fut celui de mon emploi. ces précautions le mettoient á couvert de toute Recherche; et s’il y avoit des dangers, ils etoient pour moi seul.Ce paquet renfermoit la notice de Louis xvi dont je suis l’auteur; que j’ai envoyée à la convention avant le jugement de Cet infortuné monarque; qui a éte vendue avec profusion; réimprimée dans toutes les principales villes de La france; traduite et également remprimée chez l’etranger: j’ai des extraits de journaux qui le constatent. La convention et les sociétés populaires ont arrété de renommer à toutes les places, qui avoient été à La nomination, soit du Roi, soit de ses agens. c’etoit assez d’avoir sauvé ma tête du Peril auquel cette notice l’avoit exposée. mes connoissances, auxquelles je l’avois donnée, ou la cachoit avec le plus Grand soin, ou la brusloit, pour ne pas être inquiétées comme attachées au Roi. l’auteur d’un tel ouvrage ne devoit pas attendre que les envieux de son emploi le dénonçassent, pour être nommés à sa place, après l’avoir fait au moins réformer. j’en ai donné ma demission; Les commissaires m’en ont accusé la réception, par une lettre qui est un témoignage honorable de la maniére dont je remplissois mes devoirs.Ce même paquet renfermoit encore une Brochure intitulée considerations sur les prix des terres, Les fonds Publics &ca. des etats unis. Je communiquois feuille à feuille, cet ouvrage à M le Gouverneur moris. Dès la 1ere. lignes, je declarois que c’etoit sur relations que j’ecrivois; ainsi, je n’avois aucune reponsabilité morale, pour ses inexactitudes. je viens refaire cet ouvrage. il a été exécuté precipitament, entre les intervales de mon bureau; il n’est pas étonnant quil soit indigeste et négligé, quoique ses lecteurs francois l’avait jugé plus favorablemênt. enfin, il n’a pas été entrepris pour Le Public: c’étoit pour m’ouvrir les portes de La France; et il a parfaitement rempli mon objet. Aux termes de ses lois, il doit être accordé des passeports, aux hommes qui soccupent des sciences ou de matieres Politiques, et qui ont besoin de voyager, pour La perfection de leurs écrits. j’ai produit au Directoire, lintroduction de ces considérations, en lui demandant un passeport, pour aller dans l’amérique, Remplir le canevas, et exécuter l’ouvrage dont je presentois l’ebauche. il m’a ete accordé; et le procès verbal dont jai levé une expedition, l’a motivé sur l’intéret Public. M le Gouverneur moris me recommande à Mr le Robert moris, son Parent, comme un homme qui ai déja porté les Européens, a une Grande émigration pour les Etats unis; il le prie de m’aider de ses lumieres et de son experience. je vous en aurai une obligation infinie; si vous voulez bien me permettre également de ne rien entreprendre, sans vos avis, après que je vous aurai justifié qui je suis, et à quel point je peux mériter cette faveur: car, on peut avoir défender Louis xvi qui a aidé les américains à Briser leurs fers; on peut avoir porté les européens à une Grande émigration pour l’amérique; et, au fond, n’etre qu’un intriguant, comme il vous en vient beaucoup de L’ancien monde.Enfin, Monsieur, par la lettre dont Mr. Bançel étoit porteur, je vous marquois et le mort de Mr Adenet, mon intime ami, et la part que j’ai eue aux traduction que vous lui avez demandée. au Point, où nous étions unis, il ne commettoit point une indiscretion, en m’associant à ses travaux; et, aujourdhui qu’il est mort, il approuveroit que le secours qu’il recevoit de moi, ne fut plus une secret pour vous; si, dans le lieu où il est, on s’occupoit des habitans de La terre. ce secours a été le secret le mieux gardé, tant qu’il a vécu. il m’avoit laissé tous ses manuscrits, en partant pour stugart; et ceux la sont du nombre. j’ai apporté avec moi son dégrossi et ma dictée de votre essai sur le droit canon et sur le droit féodal, que vous aviez publié dans l’amerique, en 1765; et dont vous avez fait imprimer la traduction, en hollande, n’ayant pu en obtenir La permission en france.je laisse passer les Premiers froids; ils acheveront de purifier l’air de Philadelphie, où je compte me rendre. je vous serais infiniment obligé de vouloir bien me marquer le lieu et le moment, où je pourrai vous rendre mes devoirs.je suis avec Respect / Monsieur / Votre tres humble et très obeissant serviteur
				
					La Rocque
				
				
			